Name: Commission Regulation (EC) No 905/96 of 21 May 1996 amending Regulation (EEC) No 1201/89 laying down rules implementing the system of aid for cotton
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  cooperation policy
 Date Published: nan

 Avis juridique important|31996R0905Commission Regulation (EC) No 905/96 of 21 May 1996 amending Regulation (EEC) No 1201/89 laying down rules implementing the system of aid for cotton Official Journal L 122 , 22/05/1996 P. 0005 - 0005COMMISSION REGULATION (EC) No 905/96 of 21 May 1996 amending Regulation (EEC) No 1201/89 laying down rules implementing the system of aid for cottonTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Act of Accession of Greece, and in particular Protocol 4 on cotton, as last amended by Council Regulation (EC) No 1553/95 (1),Having regard to Council Regulation (EC) No 1554/95 of 29 June 1995 laying down the general rules for the system of aid for cotton and repealing Regulation (EEC) No 2169/81 (2), and in particular Article 11 (1) thereof,Whereas Article 7 (1) of Commission Regulation (EEC) No 1201/89 (3), as last amended by Regulation (EC) No 2878/95 (4), provides that aid applications may be submitted from 1 June preceding the marketing year in respect of which the aid is applied for; whereas, under the 1996/97 price review and related measures, the Commission is proposing that the Council do away with the possibility, as from the 1996/97 marketing year, of aid applications being submitted before the day the unginned cotton is placed under supervision; whereas, pending a Council decision on that proposal, the first day for the submission of aid applications should be put back to the beginning of the marketing year;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp,HAS ADOPTED THIS REGULATION:Article 1 The second sentence of Article 7 (1) of Regulation (EEC) No 1201/89 is replaced by the following:'It shall be lodged, in respect of each harvest, between 1 September and 31 March of the marketing year in question.`Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 May 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 148, 30. 6. 1995, p. 45.(2) OJ No L 148, 30. 6. 1995, p. 48.(3) OJ No L 123, 4. 5. 1989, p. 23.(4) OJ No L 301, 14. 12. 1995, p. 21.